OPINION
DIETZEN, Justice.
This case requires us to determine whether a person who is physically able to move without assistance, but who lacks the ability to direct his movement to a specific location, has a dependency in “mobility” under Minn.Stat. § 256B.0659 (2012). Appellant A.A.A. challenges the decision of the Commissioner of the Minnesota Department of Human Services (“DHS”), who found that appellant is not dependent in “mobility,” and therefore reduced his authorized personal care assistant (“PCA”) services covered through the Minnesota Medical Assistance program. The district court reversed the Commissioner’s decision, concluding that the statute does not require appellant to be physically incapable of mobility to be eligible for covered services. The court of appeals reversed the district court and reinstated the Commissioner’s decision because appellant is physically able to begin and complete moving from place to place without assistance. We affirm the court of appeals.
Appellant is a nine-year-old boy with severe autism, epilepsy, chronic seizures, chronic sinusitis and otitis, and sleep disturbances. Before 2010, appellant qualified for and received PCA services for dependencies in five activities of daily living (“ADLs”). They were dressing, grooming, bathing, eating, and toileting. He received additional PCA services because he had, among other things, behaviors resulting from cognitive deficits. Because appellant was determined to be independent in the activities of transfers, positioning, and mobility, appellant received no PCA services for those ADLs.
*818On March 18, 2010, a public health nurse (“PHN”) visited appellant at his apartment to conduct a health care assessment of him, and then to determine his home care rating under the 2009 amendments to Minn.Stat. §§ 256B.0652, 256B.0659. See Act of May 14, 2009, ch. 79, art. 8, §§ 20, 21, 28, 31, 2009 Minn. Laws 690, 856-57, 875-90. The PHN assessed appellant as dependent in the same five ADLs for which he was previously found to be dependent; and not dependent in same three ADLs for which he was previously found to be independent. A base amount of PCA services per day was derived from appellant’s assessed dependencies, his behaviors, and his complex medical needs. The PHN also determined that appellant was entitled to additional PCA services due to certain behaviors, including increased vulnerability due to cognitive deficits, resistance to care, and aggression; his complex health needs due to his seizure disorder; and his critical dependencies in the ADLs of eating and toileting.
Based upon the assessment, the PHN recommended that appellant receive 390 minutes (6 hours, 30 minutes) per day of PCA time.1 The decrease from the previous PCA time of 462 minutes (7 hours 42 minutes) per day was due to the statutory amendments that limited PCA time for behavioral needs to 90 minutes per day. See Minn.Stat. §§ 256B.0652, subd. 6(c)(3) (2012), 256B.0659, subd. 4(d) (30 minutes per day for each of the three statutorily-defined behaviors). As a result of the PHN’s assessment, DHS notified appellant on March 24, 2010, that his authorized PCA services would be reduced from 462 minutes to 390 minutes per day.
Appellant challenged the reduction in his PCA time, and a DHS judge conducted an evidentiary hearing at which appellant’s father, mother, and physician testified. Following the hearing, the judge recommended that appellant’s PCA time be increased to 450 minutes per day because appellant “does not respond to verbal commands, [and] when he is walking, direct physical contact must continuously be maintained to cue and constantly maintain supervision.” Pursuant to Minn.Stat. § 256B.045, subd. 5 (2012), the Commissioner rejected the recommendation of the judge and affirmed DHS’s recommendation that appellant’s PCA time be reduced to 390 minutes per day. The Commissioner concluded that appellant “does not have a dependency in mobility because he is physically able to walk” and his need “to be supervised so that he does not harm himself while out walking in public” is “properly accounted for by the daily PCA time allotted for his behaviors.”
On appeal, the district court reversed the Commissioner’s decision, concluding that appellant was entitled to 450 minutes of PCA time per day. The court concluded that because appellant requires direct physical contact to maintain control while walking in public, he “must be continuously cued and constantly supervised” and therefore has a dependency in mobility. The court of appeals reversed, determining that the plain meaning of mobility is “‘moving’ (from place to place).” A.A.A. v. Minn. Dep’t of Human Servs., 818 N.W.2d 552, 556 (Minn.App.2012). The *819court of appeals concluded that because appellant is “able to begin and complete moving from place to place without assistance, and he does not need cuing and constant supervision or hands-on assistance to do so,” he is not dependent in the ADL of mobility. Id. Consequently, the court of appeals concluded that appellant was entitled to only 390 minutes of PCA time per day. Id.
I.
Appellant argues that the court of appeals erred in concluding that he is not dependent in mobility under Minn.Stat. § 256B.0659, subd. 2(b)(6). According to appellant, he needs cuing and constant supervision to complete the task of mobility within the meaning of section 256B.0659, subdivision 4(b)(1), and therefore he is dependent in the activity of mobility. More specifically, appellant argues that his increased vulnerability when he is physically mobile is due to his cognitive deficits, which render him dependent in mobility.
The interpretation of a statute is a question of law that we review de novo. Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 758 (Minn.2010). When interpreting a statute we give the words and phrases of the statute their plain and ordinary meaning. Emerson v. Sch. Bd. of Indep. Sch. Dist. 199, 809 N.W.2d 679, 682 (Minn.2012). Moreover, we examine the language of a statute as a whole to give effect to all of its provisions. Minn.Stat. § 645.16 (2012). The first step in interpreting a statute is to examine the language to determine whether it is clear and unambiguous. Id. A statute is ambiguous if, as applied to the facts of the case, it is susceptible to more than one reasonable interpretation. Staab v. Diocese of St. Cloud, 813 N.W.2d 68, 72-73 (Minn.2012). If the statute is clear and not ambiguous, then we apply its plain and ordinary meaning. Emerson, 809 N.W.2d at 682. But if the statute is ambiguous, then we may look beyond the statutory language to determine legislative intent. See generally Minn.Stat. § 645.16.
To answer the question presented, we will first review the statutory framework governing the personal care assistance program to provide context. See Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000) (stating that we examine statutes as a whole and interpret each section in light of surrounding sections to avoid conflicting interpretations). Generally, Minnesota provides medical assistance “for needy persons whose resources are not adequate to meet the cost” of a variety of medical services. Minn. Stat. § 256B.01 (2012). PCA services are part of the state medical assistance program. When a person is determined to be eligible for PCA services, that person may be eligible for medical assistance payments. Minn.Stat. § 256B.0659, subd. 2. The eligible needs for which PCA services and reimbursement are available are: (1) activities of daily living; (2) health-related procedures and tasks; and (3) observation and redirection of behaviors. Id., subd. 2(a)(l)-(3). It is the activities of daily living that are at issue in this case.
The methodology for determining the PCA services available and the amount of time eligible for reimbursement changed in 2009. Act of May 14, 2009, ch. 79, art. 8, §§ 20, 21, 28, 31, 2009 Minn. Laws 690, 856-57, 875-90. Prior to the 2009 amendments, the statute provided that “[t]he amount and type of services authorized shall be based on an assessment of the recipient’s needs” in nineteen defined areas. Minn.Stat. § 256B.0655, subd. 2(c) (2008). After the 2009 amendments, the statutes currently authorize a specified amount of time eligible for PCA services reimbursement based upon: (1) the *820number of dependencies in ADLs, (2) the presence of complex health-related needs, and (3) the presence of aggressive or destructive behavior, which combine to determine an overall home care rating for the recipient. Minn.Stat. §§ 256B.0652, subd. 6(b), 256B.0659, subd. 1(c) (2012). Additional time, subject to a daily limit, is authorized for each critical ADL, complex health-related function, and behavioral issue. Minn.Stat. § 256B.0652, subd. 6(c) (2012).
The Commissioner follows a procedure outlined in the statutes to determine whether an individual is entitled to PCA services that are eligible for payment under the medical assistance program. Minn.Stat. §§ 256B.0652 (2012), 256B.0659, subd. 2. Initially, a PHN conducts a home visit to assess the recipient’s need for services. Minn.Stat. § 256B.0659, subds. 3a, 4. The PHN prepares a report addressing (1) the total number of dependencies in activities of daily living; (2) the presence of complex health-related needs; and (3) the presence of Level I behaviors. Minn. Stat. §§ 256B.0652, subd. 6; 256B.0659, subds. 4, 6. The eligible ADLs are (1) dressing; (2) grooming; (3) bathing; (4) eating; (5) transfers; (6) mobility; (7) positioning; and (8) toileting. Minn. Stat. § 256B.0659, subd. 2(b); see also Minn. Stat. § 256B.0659, subd. 1(b). Transfers, mobility, eating, and toileting are identified as critical ADLs. Minn.Stat. § 256B.0659, subd. 1(e). A “dependency” in an ADL exists if the recipient “requires assistance to begin and complete” the designated ADL. Minn.Stat. § 256B.0659, subd. 1(f). Additionally, Level I behaviors qualify for PCA services if the recipient needs assistance at least four times per week for (1) physical aggression or property destruction that requires an immediate response; (2) “increased vulnerability due to cognitive deficits or socially inappropriate behavior”; or (3) verbal aggression or resistance that increases the time needed for ADLs. Minn.Stat. § 256B.0659, subd. 4(d)(l)-(3).
The Commissioner, or her designee, uses the information gathered in the home assessment to determine the recipient’s home care rating, which translates to a daily amount of time for PCA services authorized and eligible for reimbursement. Minn.Stat. § 256B.0652, subd. 6.
II.
With the statutory framework for personal care assistance services in mind, we return to the question of interpreting the meaning of “mobility” in section 256B.0659, subdivision 2(b)(6). Specifically, we must determine whether appellant, who is physically able to move without assistance but who has behavioral conditions that impair his ability to direct his movement to a specific location, has a dependency in mobility under the statute.2
Chapter 256B does not explicitly define “mobility,” but two provisions in section 256B.0659 are relevant to determining its meaning: Minn.Stat. § 256B.0659, subds. 2 & 4. The starting point is the statutory description of the ADL of mobility in section 256B.0659, subdivision 2(b)(6). Subdivision 2(b)(6) describes “mobility” as “including assistance with ambulation, including use of a wheelchair.” Minn.Stat. § 256B.0659, subd. 2(b)(6). It further states that “[mjobility does not include *821providing transportation for a recipient.” Id.
The plain and ordinary meaning of “mobility” contemplates physical activity. The definition of “mobility” is “[t]he quality or state of being mobile.” The American Heritage Dictionary of the English Language 1129 (4th ed.2000). Other definitions of “mobile” include “[c]apable of moving or of being moved readily from place to place,” id., and “capable of moving or being moved,” Merriam-Webster’s Collegiate Dictionary 745 (10th ed.2001). The root verb “move” is defined as “[t]o change in position from one point to another,” The American Heritage Dictionary of the English Language at 1156, and “to go or pass to another place or in a certain direction with a continuous motion,” MerriamAWeb-ster’s Collegiate Dictionary at 760.
Moreover, the word used in subdivision 2(b)(6) to describe “mobility” is “ambulation,” which also contemplates physical activity. Minn.Stat. § 256B.0659, subd. 2(b)(6). Specifically, the word “ambulate,” which is the root of “ambulation,” means “[t]o walk from place to place; move about.” The American Heritage Dictionary of the English Language at 57. Other dictionaries define “ambulatory” as “[a]ble to walk,” Black’s Law Dictionary 94 (9th ed.2009), “moving from place to place,” The American Heritage Dictionary of the English Language at 57, and “[o]f, relating to, or adapted for walking,” Merriam-Webster’s Collegiate Dictionary at 36.
We conclude that the plain and ordinary meaning of “mobility” in section 256B.0659, subdivision 2(b)(6) contemplates the physical ability to go from one place to another. This interpretation is consistent with the common meaning of “mobility” to physically move from one point to another point. It is also supported by the word “ambulation” contained in the description of “mobility.” Minn. Stat. § 256B.0659, subd. 2(b)(6). Consequently, “mobility” appears to be limited to the physical ability to move between two points.
Appellant acknowledges that he is physically capable of walking independently. Relying on section 256B.0659, subdivision 4(b), appellant argues that a mobility dependency is not limited to physical limitations in accomplishing this task, but can include a cognitive disability.3 Thus, we must examine the applicability of section 256B.0659, subdivision 4(b) which states that “a person must be assessed as dependent in an activity of daily living based on the person’s daily need ... for: (i) cuing and constant supervision to complete the task; or (ii) hands-on assistance to complete the task.” Minn.Stat. § 256B.0659, subd. 4(b)(1). Appellant argues that his need for cuing, constant supervision, and hands-on assistance “to complete the [mobility] task” confirms that a mobility dependency includes the lack of cognitive ability to begin or complete movement to a designated place, and that he requires supervision to avoid injury or danger. The Commissioner contends that appellant is *822physically capable of completing the task of walking or running without “cuing and constant supervision”4 or “hands-on assistance.” Minn.Stat. § 256B.0659, subd. 4(b)(1). Additionally, the Commissioner contends appellant’s need for supervision is a behavioral issue that is separately assessed under the statute. See Minn. Stat. § 256B.0659, subd. 4(d).
We conclude that appellant’s argument that he satisfies the “cuing and constant supervision to complete the task” element of section 256B.0659, subdivision 4(b)(1)® lacks merit. Appellant’s inability to respond to “cuing” when mobile is supported in the record. Appellant’s father testified that A.A.A. does not respond to verbal directions so cuing him, or giving him verbal instructions, is ineffective. Specifically, when appellant is instructed to move away from an unsafe situation, he does not understand the instruction and therefore cannot comply. Because appellant does not satisfy the cuing portion of the statute, his claim under subdivision 4(b)(1)® fails.
But appellant’s claim under section 256B.0659, subdivision 4(b)(l)(ii) is less clear. Appellant argues that he needs “hands-on assistance to complete the task” and therefore is dependent in mobility. Id. The phrase “hands-on assistance” arguably covers appellant’s situation. Indeed, the Commissioner concedes that appellant needs supervision and redirection when he is mobile. But the Commissioner argues that his need for supervision is solely a Level I behavioral issue. Thus, the question becomes whether the “hands-on assistance to complete the task” in subdivision 4(b)(1)(h) is limited to the physical ability to complete the task, or whether it also contemplates appellant’s increased vulnerability when he is physically mobile due to his cognitive deficits.
We conclude that the phrase “hands-on assistance to complete the task” in section 256B.0659, subdivision 4(b)(1)(h) when applied to “mobility” in subdivision 2 is ambiguous. On the one hand, it is reasonable to conclude that the phrase “hands-on assistance to complete the task” refers to the physical ability to move from one location to another. But it is also reasonable that the phrase includes both the physical and the cognitive ability to move from one location to another location.
When interpreting a statute that is ambiguous, we may examine factors outside the language of the statute to determine legislative intent, but our overarching goal is to determine the intent of the Legislature. Staab, 813 N.W.2d at 72-73; Minn.Stat. § 645.16. In doing so, we examine the statute as a whole so that no word or phrase is superfluous. Staab, 813 N.W.2d at 72; Minn.Stat. § 645.16. Additionally, we may consider, among other things, the administrative interpretation of the statute, and the occasion and necessity for the law. Minn.Stat. § 645.16, subds. (1), (8).
We conclude that the Commissioner’s interpretation of the phrase “hands-on assistance to complete the task” in Minn. Stat. § 256B.0659, subd. 4(b)(1)(h) — the physical ability to complete the task of moving from one location to another location — is reasonable and supported by the plain meaning of the statute. Section 256B.0659 requires the Commissioner to separately assess the ADL of “mobility” and Level I behavioral issues. Compare Minn.Stat. § 256B.0659, subd. 2(b), with Minn.Stat. § 256B.0659, subd. 4(d). Ap*823pellant’s proposed interpretation of the statute would result in separate assessments under subdivisions 2(b) and 4(d) for the same PCA services arising out of his increased vulnerability when physically mobile due to cognitive deficits.
We recognize that appellant’s ability to “complete the task,” MinmStat. § 256B.0659, subd. 4(b)(1), of mobility is complicated by his behavioral conditions. He has run away from his parents and other supervising adults on multiple occasions, putting himself at risk of injury due to his inability to heed the risks of, for example, traffic. But the need for supervision to limit or avoid this “increased vulnerability” is due to appellant’s “cognitive deficits.” Minn.Stat. § 256B.0659, subd. 4(d)(2); see also MinmStat. § 256B.0659, subd. 2(a)(3) (defining eligibility for PCA services for assistance with “observation and redirection of behaviors”). Further, if “mobility” is construed to encompass physical dependencies and increased vulnerability due to cognitive deficits, then the statutory methodology would potentially allow for calculation of additional time in two categories, ADLs and Level I behavior issues, for the same mobility task. See MinmStat. § 256B.0652, subd. 6(c).
The Commissioner has published administrative guidelines, which are consistent with her interpretation. We have stated that when a statute is ambiguous, we give deference to the administrative interpretation of the relevant statute by a state agency if the agency is charged with the responsibility of applying the statute on a statewide basis and its interpretation is reasonable. Mammenga v. State Dep’t of Human Servs., 442 N.W.2d 786, 792 (Minn.1989). The Commissioner is charged with the responsibility of administering the Medical Assistance and PCA programs, including the administration and interpretation of section 256B.0659. See id.; Minn.Stat. § 256B.0652, subds. 1-2. Moreover, these programs are part of “a complex regulatory scheme that requires the technical expertise of the Commissioner to interpret and administer.” Greene v. Comm’r of Minn. Dep’t of Human Servs., 755 N.W.2d 713, 722 (Minn.2008).
Additionally, the Commissioner’s interpretation is consistent with the occasion and necessity for the 2009 amendments. See MinmStat. § 645.16(1). The amendments are based upon recommendations by the Office of the Legislative Auditor that the State develop guidelines for PCA assessors, particularly in the area of behaviors, to “identify ranges of time that may be appropriate to recommend for certain activities” and to “clarify circumstances that may justify deviation from guidelines.” Office of the Legislative Auditor, Evaluation Report: Personal Care Assistance 39 (Jan.2009); see Minn.Stat. § 645.16, subds. 1-2, 4. The Legislative Auditor’s recommendation was based on the January 2009 report he submitted to the Legislature concluding that “[bjetween fiscal years 2002 and 2007, estimated publicly funded personal care assistance (PCA) expenditures grew by 164 percent”; that “Minnesota has not implemented sufficient controls and guidance to ensure that assessments of individuals’ need for PCA services are reasonably consistent around the state”; and that “[pjersonal care services remain unacceptably vulnerable to fraud and abuse.” Office of the Legislative Auditor, Evaluation Report: Personal Care Assistance ix (Jan.2009).
Pursuant to the 2009 amendments, the Commissioner has published guidelines to ensure that PCA assessments are reasonably consistent around the state.5 We con-*824elude that the Commissioner’s interpretation of the statute, to limit the ADL of “mobility” to the physical ability to move from one location to another location and requires a separate assessment for Level I behavioral needs, is consistent with the occasion and necessity for the amendments. Specifically, the Commissioner’s interpretation provides a straightforward interpretation of the statute that may be uniformly and consistently applied across the state.
In summary, we conclude that the phrase “hands-on assistance to complete the task” in section 256B.0659, subdivision 4(b)(l)(ii), with reference to the task of mobility, means the physical ability to complete the activity of mobility. Consequently, we interpret the ADL of “mobility” in section 256B.0659, subdivision 2(b)(6) to mean the physical ability to move from one location to another location. Based upon the facts of this case, the ADL of mobility does not include the increased vulnerability of an individual when physically mobile due to cognitive deficits. Instead, the increased vulnerability of appellant when physically mobile due to cognitive deficits is separately assessed as a Level I behavior issue in subdivision 4(d).
III.
Having determined that mobility means simply the physical ability to move from one location to another, we next review the Commissioner’s application of the statute to the reduction in appellant’s PCA hours from 462 minutes per day to 390 minutes per day. Notably, the 2009 amendments, among other things, reduced the amount of time for Level I behavioral needs for which a recipient is eligible for reimbursement from the amount available prior to the amendments. When he was last evaluated prior to the amendments, appellant was determined to have the requisite physical ability in the ADL of mobility and therefore was not dependent in that activity-
The Commissioner’s determination to reduce appellant’s PCA time because appellant is not dependent in mobility is well supported by the record. The guidelines published by DHS indicate that an individual with the functional ability to ambulate is not dependent in the ADL of mobility. Appellant’s ability to walk and run without assistance is undisputed. Further, the DHS judge found that “[a]p-pellant is constantly active and makes frequent attempts [to] leave a room or wander away.” Finally, during the evidentiary hearing, the DHS judge observed that appellant is “clearly able to ambulate, probably ambulates far too much.” The record therefore supports the Commissioner’s conclusion that appellant can physically ambulate without assistance and therefore is not dependent in the ADL of mobility.
*825IV.
In summary, we conclude that the word “mobility” in Minn.Stat. § 256B.0659, subd. 2(b)(6) means the physical ability to move from one location to another location. The word “mobility” in subdivision 2(b)(6) does not contemplate the increased vulnerability of an individual when physically mobile due to cognitive deficits because that is separately assessed in subdivision 4(d). Further, the Commissioner’s interpretation of the phrase “hands-on assistance to complete the task” in section 256B.0659, subdivision 4(b)(l)(ii), with reference to the task of mobility, to mean the physical ability to move from one location to another location, is reasonable. We are persuaded that the statutes at issue are technical in nature, and the Commissioner’s interpretation is supported by the plain and ordinary meaning of “mobility.” Thus, we do not read “to complete the task” to extend to the cognitive ability to reason how to move from one location to another location. Finally, the record supports the Commissioner’s decision that appellant can ambulate without physical assistance and therefore is not dependent in the ADL of mobility. Accordingly, we affirm the court of appeals’ decision to uphold the Commissioner’s determination.
Affirmed.
PAGE, J., took no part in the consideration or decision of this case.
ANDERSON, G. BARRY, J., took no part in the consideration or decision of this case.

. The PHN determined that appellant's home care rating was "U,” which applies to persons with dependencies in four to six ADLs and one or more complex health-related needs. The base amount of PCA time per day for a "U” rating is 210 minutes. Additionally, appellant received an additional 60 minutes per day of PCA time for his two critical ADL dependencies (30 minutes per dependency), an additional 30 minutes for his one complex health need, and an additional 90 minutes for his three Level I behaviors (30 minutes per behavior). See Minn.Stat. § 256B.0652, subd. 6(c) (2012).


. The dissent attempts to reframe the issue before us as whether appellant should be awarded more minutes per day of PCA services. We agree that appellant has significant behavioral issues that would benefit from more personal care assistance. But that is not the issue before us. Instead, we are asked to interpret the various provisions of section 256B.0659 as a whole, particularly subdivisions 2 and 4, to determine their meaning. The dissent, however, declines to reach or decide that issue.


. In this case we decide only the question of whether an individual who is physically able to move but lacks the cognitive ability to direct his movement to a specific location is dependent in mobility under Minn.Stat. § 256B.0659. Specifically, we do not decide whether an individual, unlike appellant, who lacks the physical ability to move due to a cognitive deficit has a dependency in mobility. For example, unlike this case, a person with a severe medical condition may have the cognitive ability to desire to move to a specific location, but lacks the physical ability to act on that desire. A case in which the individual’s physical movement is impaired presents a question that is not before us, and we decline to decide it.


. Following the 2009 legislative amendments, the Commissioner issued instructions and guidelines for PCA services that, among other things, defined "[c]uing” as "[v]erbal step-by-step instructions to start and complete all steps of the task.”


. Guidelines published by DHS state that a personal care assistant "may assist the person *824with the following ADLs: ... Mobility — Assistance with ambulation.” Personal Care Assistance: PCA services, Minn. Dep’t of Human Servs., http://www.dhs.state.mn.us/main/ idcplg?IdcService=GET_DYNAMIC_ CONVERSION&RevisionSelectionMethod= LatestReleased&dDocName=dhs 16_ 147676# (last updated Nov. 6, 2012). The guidelines answer the question "if a child runs out of the yard when not supervised, is this considered an ADL in mobility?" with the response, "[n]o. This example is not an ADL dependency in mobility. If the individual has the functional ability to perform the activity, move, walk or ambulate, they would not get a dependency in an ADL.” PCA Frequently Asked Questions, Minn. Dep’t of Human Servs., http://www.dhs.state.mn.us/main/ idcplg?IdcService=GET_DYNAMIC_ CONVERSION&RevisionSelectionMethod= LatestReleased&dDocName=dhsl 6_ 147772# P17_2616 (last updated June 30, 2011).